Per Curiam.

The turnpike act, (sess. 28. c. 22.) under which the toll was demanded, exempts from the payment of toll any person passing “ to and from a blacksmith’s shop to which he usually resorts.” Assuming that the blacksmith’s shop of Samuel Rockwell, in the village of Cocksackie, was the one to which the plaintiff below usually resorted, yet it must appear that the object of his going to the shop was for work to be done at the shop. . Carrying a load *357if boards, or wheat, or going with a drove of cattle to the blade-smith, for the purpose of paying a debt, would not entitle the party to exemption from toll, any more than if he was going merely to pay a family or friendly visit to the blacksmith. Any other construction of the act would be unreasonable and dead to fraud. Every farmer, carrying a load of wheat to market, might always, upon the construction given to the act by the jury, exempt himself from toll, by calling at the blacksmith’s shop, in his way, and getting a horse-shoe reset. If the principal object of the travelling be to have blacksmith work done, the person is entitled to pass toll free, but not otherwise. Here the object appears to have been to pay a debt. That must have been the principal end, and the verdict was, consequently, against law.
Judgment reversed,